DETAILED ACTION
This is in response to the Patent Application filed 03/22/2019 wherein claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (Figures 1-16) are objected to because solid black shading is not permitted. See 37 CFR 1.84(m). Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-5 are objected to because of the following informalities: 
“said modified aerospike nozzle” (claim 4, lines 1-2 and claim 5, line 2) is believed to be in error for - - said nozzle - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (US 6,293,091) in view of Nash et al. (US 3,192,712) and Bulman (US 2003/0005701).
Regarding Independent Claim 1, Seymour teaches (Figures 1-8) a propulsion system (12, 104) for a vehicle (10), said propulsion system (12, 14) comprising, in combination, 
one or more rockets (at 104),
and a scramjet (12), said scramjet including (12)
	a nozzle (at 54) having an aerospike exhaust outlet (at 18; see Figures 4-5).
Seymour does not teach that the nozzle includes one or more rockets embedded in an interior surface thereof, or that the one or more rockets have an area ratio of 3 to 50.
Nash teaches (Figures 1-3) a combined rocket/ramjet engine (see Figures 1-2) that includes a nozzle (26) having one or more rockets (54, 56) embedded in an interior surface (30) of the nozzle (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seymour to include the nozzle including one or more rockets embedded in an interior surface thereof, as taught by Nash, in order to have the aircraft perform over a very wide range of flight speeds and under a variety of operating conditions (Column 1, lines 16-24). Seymour in view of Nash does not teach that the rockets include an area ratio of 3 to 50.
Bulman teaches (Figures 1a-2b and Paragraphs 0002-0003) that a high area ratio of rockets (i.e., a high ratio of the area at the nozzle exit to the area of the nozzle throat) achieves a high specific impulse (i.e., a high ratio of thrust to the weight of fuel consumed in a unit of time) and that an area ratio of about 25:1 may be used in the propulsion system (claim 3). Therefore, the area ratio of the rockets are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the area ratio of the nozzles leads to an increase in specific impulse. 
Therefore, since the general conditions of the claim, i.e. that the area ratio of the nozzles can be optimized, were disclosed in the prior art by Bulman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the area ratio as taught by Bulman in order to increase the specific impulse i.e., ratio of thrust to weight of fuel consumed in a unit of time. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is additionally noted that a simple substitution of one known element (in this case, the rocket motor as taught by Seymour) for another (in this case, the rocket motor as taught by Nash) to obtain predictable results (in this case, to accelerate the scramjet to operational speeds) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
The term “embedded” has been interpreted using Collins English dictionary as “to set or fix firmly in a surrounding mass
Regarding Claim 2, Seymour in view of Nash and Bulman teaches the invention as claimed and as discussed above. Although Seymour teaches a scramjet (12), Seymour in view of Nash and Bulman does not teach, as discussed so far, wherein said one or more rockets are embedded in said nozzle in an array at a periphery of said nozzle.
Nash teaches (Figures 1-3) wherein said one or more rockets (54, 56) are embedded in said nozzle (26) in an array at a periphery of said nozzle (see Column 3, lines 55-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seymour in view of Nash and Bulman to include the one or more rockets embedded in said nozzle in an array at a periphery of said nozzle, as taught by Nash, for the same reasons discussed above in claim 1.
Regarding Claim 6, Seymour in view of Nash and Bulman teaches the invention as claimed and as discussed above. Seymour in view of Nash and Bulman does not teach, as discussed so far,  wherein said area ratio of said one or more rockets is in a range of 10 to 20.
Bulman teaches (Figures 1a-2b and Paragraphs 0002-0003) that a high area ratio of rockets (i.e., a high ratio of the area at the nozzle exit to the area of the nozzle throat) achieves a high specific impulse (i.e., a high ratio of thrust to the weight of fuel consumed in a unit of time) and that an area ratio of about 25:1 may be used in the propulsion system (claim 3). Therefore, the area ratio of the rockets are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the area ratio of the nozzles leads to an increase in specific impulse. 
Therefore, since the general conditions of the claim, i.e. that the area ratio of the nozzles can be optimized, were disclosed in the prior art by Bulman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the area ratio as taught by Bulman in order to increase the specific impulse i.e., ratio of thrust to weight of fuel consumed in a unit of time. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (US 6,293,091) in view of Nash et al. (US 3,192,712) and Bulman (US 2003/0005701) as applied to claim 1 above, and further in view of Cais et al. (US 5,159,809).
Regarding Claim 3, Seymour in view of Nash and Bulman teaches the invention as claimed and as discussed above. Seymour in view of Nash and Bulman does not teach wherein the number of rockets is five.
Nash teaches (Figures 1-3) a plurality of individual rockets peripherally arranged about a nozzle (Column 3, lines 55-60) and Cais teaches (Figures 1-14) that the individual rockets used can vary in number (see Figures 12-14) and includes about five rockets in Figure 12.
Applicant also states “The rocket nozzles may be of any arbitrary number” on Page 7, line 29.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seymour in view of Nash and Bulman to include the number of rockets being about five, as taught by Cais, because it would have been an obvious matter of design choice since applicant has not disclosed that the specific number of rockets solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the number of rockets shown in either Nash or Cais.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (US 6,293,091) in view of Nash et al. (US 3,192,712) and Bulman (US 2003/0005701) as applied to claim 1 above, and further in view of Lausten et al. (US 2007/0056261).
Regarding Claim 4, Seymour in view of Nash and Bulman teaches the invention as claimed and as discussed above. Although Seymour teaches (Figures 1-8) teaches a scramjet (12) including a nozzle (at 54) having an aerospike exhaust outlet (at 18, see Figures 4-5), Seymour in view of Nash and Bulman does not teach wherein said nozzle has an elliptical exhaust opening.
Lausten teaches (Figures 1-8) nozzles (11, 51, 71, 91) having a longitudinal axis along the direction of gas flow through the nozzle and cross-sections that are transverse to the longitudinal axis 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seymour in view of Nash and Bulman to include the elliptically shaped nozzle, as taught by Lausten, since it has been held that the variations in shape were a matter of choice and only involves routine skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966). 
In addition, Applicant has not disclosed that the elliptical shape of the nozzle exhaust opening solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an elliptical, rectangular, square, or circular nozzle cross sections.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (US 6,293,091) in view of Nash et al. (US 3,192,712) and Bulman (US 2003/0005701) as applied to claim 1 above, and further in view of Suchezky et al. (US 2010/0212288).
Regarding Claim 5, Seymour in view of Nash and Bulman teaches the invention as claimed and as discussed above. Although Seymour teaches (Figures 1-8) teaches a scramjet (12) including a nozzle (at 54) having an aerospike exhaust outlet (at 18, see Figures 4-5), Seymour in view of Nash and Bulman does not teach wherein an exhaust opening in said nozzle is scarfed.
Suchezky teaches (Figures 1-16) an exhaust opening (22) in a nozzle (24, 24’) that is scarfed (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seymour in view of Nash and Bulman to include the exhaust opening in the nozzle to be scarfed, as taught by Suchezky, in order to cause an automatic nozzle-pressure-ratio responsive transverse deflection of the associated exhaust flow away from the first trailing edge portion (abstract).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741